DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Park), U.S. Patent Pub. No. 2019/0357129.
Regarding claims 1 and 7, Park discloses a method of a network function (NF) entity/an NF entity (having a transceiver and a processor) performing communication in a wireless communication system, the method comprising: in case that a first registration request of a user equipment (UE) for a slice is received (via a transceiver) at an access and mobility function (AMF) entity through a first network (the network node may receive a registration request message of a UE. The message may include a NSSAI for a slice/service requested by the UE and a priority information of the NSSAI) (0670), receiving a first slice availability request message for the slice from the AMF entity; determining whether the slice is available for the UE, based on a network slice policy (the network node may determine whether the received NSSAI is valid for the UE based on the subscription of the UE) (0671); and transmitting (via a transceiver), to the AMF entity, a response message including information regarding slice availability of the UE according to the first registration request (if the first AMF is searched, the network node may select the first AMF as the serving AMF serving the UE and transmit/send the registration request to the first AMF) (0673), wherein in case that a second registration request of the UE for the slice is received at the AMF entity through a second network, slice availability of the UE according to the second registration request is determined based on at least one of the network slice policy or the information regarding the slice availability of the UE according to the first registration request (if the first AMF is not searched or the NSSAI is not valid for the UE, the network node may transmit to the UE a registration reject message as a response to the registration request message to the UE…if the registration reject cause received by the UE indicates that the first AMF is not searched, the UE may perform a PLMN reselection. Or if the registration reject cause received by the UE indicates that the NSSAI requested by the UE is not valid for the UE, the UE may update the priority information of the NSSAI or the S-NSSAI in the registration request message to the preferred and retransmit the registration message to the network node) (0675).
Regarding claims 3 and 9, Park discloses wherein the slice availability of the UE according to the second registration request is determined based on at least one of the network slice policy or the information regarding the slice availability of the UE according to the first registration request at the AMF entity (availability is based on the subscription/priority information of the UE) (0671, 0675).
Regarding claims 4 and 10, Park discloses a method of a user equipment (UE)/UE performing communication in a wireless communication system, the method comprising: transmitting a first registration request of the UE for a slice to an access and mobility function (AMF) entity through a first network (the network node may receive a registration request message of a UE. The message may include a NSSAI for a slice/service requested by the UE and a priority information of the NSSAI) (0670); receiving a first response message including information regarding slice availability of the UE according to the first registration request, wherein the slice availability of the UE according to the first registration request is determined based on a network slice policy, at a network function (NF) entity in which first slice availability request message is received from the AMF (if the first AMF is searched, the network node may select the first AMF as the serving AMF serving the UE and transmit/send the registration request to the first AMF) (0673); transmitting a second registration request of the UE for the slice to the AMF entity through a second network; and receiving a second response message including information regarding slice availability of the UE according to the second registration request, wherein the slice availability of the UE according to the second registration request is determined based on at least one of the network slice policy or the information regarding the slice availability of the UE according to the first registration request (if the first AMF is not searched or the NSSAI is not valid for the UE, the network node may transmit to the UE a registration reject message as a response to the registration request message to the UE…if the registration reject cause received by the UE indicates that the first AMF is not searched, the UE may perform a PLMN reselection. Or if the registration reject cause received by the UE indicates that the NSSAI requested by the UE is not valid for the UE, the UE may update the priority information of the NSSAI or the S-NSSAI in the registration request message to the preferred and retransmit the registration message to the network node) (0675).
Regarding claims 6 and 12, Park discloses wherein the slice availability of the UE according to the second registration request is determined based on at least one of the network slice policy or the information regarding the slice availability of the UE according to the first registration request at the AMF (availability is based on the subscription/priority information of the UE) (0671, 0675).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li et al. (Li), U.S. Patent Pub. No. 2019/0037385.
Regarding claims 2 and 8, Park discloses the method of claims 1 and 7 as described above and further discloses in case that the second registration request of the user equipment (UE) for the slice is received at the AMF entity through the second network, receive, via the transceiver, a second slice availability request message for the slice from the AMF entity (availability is based on the subscription/priority information of the UE) (0671, 0675).
Park, however fails to specifically disclose determining the slice availability of the UE according to the second registration request, based on a maximum number of UEs accessing the slice included in the network slice policy.
In a similar field of endeavor, Li discloses a method and apparatus for determining transmission solutions. Li further discloses wherein network availability is determined based on the maximum capacity/overload of the system (0097).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Park with the teachings of Li for the purpose of balancing the load of the system.
Regarding claims 5 and 11, Park discloses the method of claims 4 and 10 as described above. Park, however, fails to disclose, wherein the slice availability of the UE according to the second registration request is determined at the NF entity based on a maximum number of UEs accessing the slice included in the network slice policy.
Li discloses wherein network availability is determined based on the maximum capacity/overload of the system (0097).

Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Park with the teachings of Li for the purpose of balancing the load of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646